Order entered April 21, 2016




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00963-CR

                               CORNELIUS TURNER, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F15-52355-M

                                             ORDER
       Appellant has informed the Court that he wishes to file a pro se response to the Anders

brief filed by appellate counsel. Accordingly, we ORDER appellate counsel Valencia Bush to

provide appellant with copies of the clerk’s and reporter’s records. We further ORDER Ms.

Bush to provide this Court, within THIRTY DAYS of the date of this order, with written

verification that the record has been sent to appellant.

       Appellant’s pro se response is due by July 1, 2016.

       We DIRECT the Clerk to send copies of this order to the Honorable Ernest White,

Presiding Judge, 194th Judicial District Court; Belinda Baraka, official court reporter, 194th

Judicial District Court; Felicia Pitre, Dallas County District Clerk; Valencia Bush; and the Dallas

County District Attorney’s Office.
      We DIRECT the Clerk to send a copy of this order, by first class mail, to Cornelius

Turner, TDCJ No. 2018694, Ferguson Unit, 12120 Savage Dr., Midway, Texas 75852-3654.



                                               /s/    LANA MYERS
                                                      JUSTICE